Citation Nr: 1706258	
Decision Date: 03/01/17    Archive Date: 03/16/17

DOCKET NO.  06-05 629	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to an initial evaluation in excess of 40 percent for service-connected chronic lumbar sprain with degenerative disc disease, spondylosis, and a bulging disc (hereinafter, a low back disorder), for the period from August 2, 2012.


REPRESENTATION

Appellant represented by:	Arkansas Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Scott Shoreman, Counsel
INTRODUCTION

The Veteran had active service from February 1974 to January 1978.

This matter comes before the Board of Veterans' Appeals (Board) from a May 2008 rating decision of the above Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran testified in August 2012 before the undersigned Veterans Law Judge at a Travel Board hearing at the above VARO; a transcript is of record.

In February 2014, the Board denied the Veteran's claims of entitlement to service connection for hypertension and for a heart disorder and denied a rating in excess of 20 percent for the low back disorder prior to August 2, 2012, and granted a 40 percent rating from August 2, 2012.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In July 2015, the Court issued a Memorandum Decision affirming the Board's decision with regard to denial of the claims for service connection for hypertension and a heart disorder.  The Court vacated the Board's decision with regard to the increased rating claim for the low back disorder and remanded it to the Board for further proceedings consistent with the Court's decision.  The Board then remanded the matter in December 2015.  In July 2016, the Board denied entitlement to an initial evaluation in excess of 20 percent for a low back disorder prior to August 2, 2012 and remanded the issue of entitlement to an evaluation in excess of 40 percent for a low back disorder from August 2, 2012.  The requested development has been completed, and the claim is properly before the Board for appellate consideration.


FINDINGS OF FACT

The Veteran's low back disorder is not characterized by incapacitating episodes having a total duration of at least six weeks during a 12 month period or ankylosis of the entire thoracolumbar spine from August 2, 2012.

CONCLUSION OF LAW

The criteria for an evaluation in excess of 40 percent for a low back disorder from August 2, 2012 have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5237, 5243 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA) VA has a duty to notify and assist a claimant in the development of a claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2016).

Here, the Veteran's claim arises from his disagreement with the initial rating assigned following the grant of service connection for a low back disorder.  Once a claim is granted it is substantiated and additional notice is not required.  Thus, any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).

Concerning the duty to assist, the available service treatment records, private treatment records, and VA treatment records have been associate with the claims file.  In an August 2016 statement, the Veteran wrote that all of the treatment for his back is with VA.  The Veteran underwent VA examinations in August 2012, August 2013, and August 2016.  Overall, the examiner provided well-reasoned rationales for his opinions.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  The Veteran was afforded a hearing before a VLJ in which he presented oral argument in support of his claims. 

To the extent that the July 2015 Memorandum Decision and the December 2015 Board decision remanded this matter in order to provide the Veteran with notice of what evidence is necessary to prevail on his claim for an increased rating, to specifically include evidence of not just bed rest but "bed rest prescribed by a physician," such notice was sent to the Veteran in December 2015.  Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).

The Veteran has not made the RO or the Board aware of any additional pertinent evidence that needs to be obtained in order to fairly decide the issue addressed in this decision, and has not argued that any error or deficiency in the accomplishment of the duty to notify and duty to assist has prejudiced him in the adjudication of this issue.  As there is no indication that there are additional records that need to be obtained that would assist in the adjudication of the claim, the duty to assist has been fulfilled.

II.  Increased Evaluations

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R. Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to active service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2016).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  38 C.F.R. § 4.7 (2016).

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2016).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).
Where a veteran appeals the initial rating assigned for a disability when a claim for service connection for that disability has been granted, evidence contemporaneous with the claim for service connection and with the rating decision granting service connection is most probative of the degree of disability existing at the time that the initial rating was assigned, and should be the evidence "used to decide whether an [initial] rating on appeal was erroneous . . . ."  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  If later evidence obtained during the appeal period indicates that the degree of disability increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time based on facts found.  Id.  In addition, staged ratings are appropriate in any increased-rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's service-connected low back disorder has been rated as 40 percent disabling under 38 C.F.R. § 4.71a, Diagnostic Codes 5237 and 5243, from August 2, 2012.  Under the General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula), a 40 percent rating is warranted when forward flexion of the thoracolumbar spine is 30 degrees or less; or with favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent rating is warranted for unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243.  Any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, are separately evaluated under an appropriate Diagnostic Code.  38 C.F.R. § 4.71a, at Note (1).

Under Diagnostic Code 5243, intervertebral disc syndrome is evaluated under either the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based upon Incapacitating Episodes, whichever results in the higher rating.  The Formula for Rating Intervertebral Disc Syndrome provides for a 40 percent evaluation was assigned for incapacitating episodes having a total duration of at least four weeks, but less than six weeks during the past twelve months; and a 60 percent evaluation was assigned for incapacitating episodes having a total duration of at least six weeks during the past 12 months.  

A note following Diagnostic Code 5243 defines an incapacitating episode as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, Diagnostic Code 5243, note 1.  Note 2 provides for separate evaluations if intervertebral disc syndrome is present in more than one spinal segment if the effects are distinct.

Normal range of motion of the thoracolumbar spine is forward flexion to 90 degrees, extension from zero to 30 degrees, left and right lateral flexion from zero to 30 degrees, and left and right lateral rotation from zero to 30 degrees.  The combined range of motion refers to the sum of the forward flexion, extension, left and right lateral flexion, and left and right rotation.  See 38 C.F.R. § 4.71a, General rating Formula for diseases and Injuries of the Spine, Note (2).  See also Plate V.

In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the scheduler criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; Deluca v. Brown, 8 Vet. App. 202, 206-07 (1995) (diagnostic codes that provide ratings solely based on loss of range of motion must consider functional loss and factors of joint disability attributable to pain).

The Board notes that separate evaluations have been assigned for right and left lower extremity radiculopathy and therefore they will not be considered herein.

At August 2, 2012 private treatment, the Veteran complained of moderate-severe persistent low back pain that was sharp and stabbing.  The pain was aggravated by lifting, standing, and twisting.  On examination range of motion was passive forward flexion to 25 degrees with pain.  There was pain with lumbar extension and rotation at 15 degrees, worse on the right.  The treating physician noted that the Veteran reported missing approximately 52 days of work within the past year due to incapacitating back pain.

The Veteran testified at the August 2012 Board hearing that his back hurts every time he moves or turns in certain directions.  There were some incapacitating episodes during which he could not do anything, which had caused him to miss 52 days of work.  The Veteran was unable to work for two days after one VA examination.  On a good day his pain was a 7 out of 10 in intensity and on a normal day the pain was 8 to 9 in intensity.   

The Veteran underwent a VA examination in August 2012 at which he reported increased pain and not being able to do heavy lifting or bending, and denied flare-ups that impacted function of the thoracolumbar spine.  On examination, forward flexion was to 45 degrees with objective evidence of painful motion at 40 degrees.  Extension was to 15 degrees with objective evidence of painful motion at 10 degrees.  Right lateral flexion was to 20 degrees with objective evidence of painful motion at 10 degrees. Left lateral flexion was to 20 degrees with objective evidence of painful motion at 15 degrees.  Right and left lateral rotation were both to 25 degrees with objective evidence of painful motion at 25 degrees.  On repetitive use testing with three repetitions, forward flexion was to 45 degrees, extension to 10 degrees, right and left lateral flexion were to 20 degrees each, and right and left lateral rotation were to 25 degrees each.  The Veteran had less movement than normal following repetitive use testing.  There was localized tenderness or pain to palpation of the thoracolumbar spine and no guarding, muscle spasm, or muscle atrophy.  Muscle strength testing was normal, straight leg raising was negative bilaterally, and there was no radiculopathy or bowel or bladder problems.  The examiner did not feel that the Veteran had any incapacitating episodes over the past 12 months due to intervertebral disc syndrome.  Furthermore, the examiner felt that the Veteran's spine disability limited his ability to lift more than 20 pounds or sit or stand for more than 30 minutes.  

In August 2013 the Veteran underwent another VA examination at which he rated his back pain as eight out of 10 in intensity.  There was daily stiffness that improved during the day and daily intermittent low back spasms.  The Veteran reported flare-ups that limited standing, lifting, and walking.  During the flare-ups there was weakness and fatigue but no discoordination, and forward flexion was to 20 degrees, post-flexion was to 0 degrees, right and left lateral flexion was to 10 degrees, and right and left lateral rotation was to 15 degrees.

On examination, range of motion was forward flexion to 45 degrees with painful motion beginning at 10 degrees, extension to 10 degrees with pain for the entire motion, right and left lateral flexion to 20 degrees with painful motion beginning at 10 degrees, right lateral rotation to 30 degrees with painful motion beginning at 20 degrees, and left lateral rotation to 20 degrees with painful motion beginning at 15 degrees.  After three repetitions, flexion was to 45 degrees, extension was to 10 degrees, right and left lateral flexion was to 20 degrees, right lateral rotation was to 30 degrees, and left lateral rotation was to 20 degrees.  The functional loss after repetitive-use testing was pain on movement.  The examiner did not feel that the Veteran had had any incapacitating episodes in the past 12 months due to intervertebral disc syndrome.  It was noted that the Veteran had not had doctor ordered bedrest but that he would have to be in bed for two days at a time an average of twice a month over the past year.  The examiner felt that on a daily basis the Veteran could sit for 2 hours, stand for 10 minutes, walk 1 block, and lift 25 pounds.  With activity related flare-ups once a week he could only sit for 5 minutes, stand for 3 minutes, walk 1 mile, and lift 5 pounds.

A September 2013 MRI of the lumbar spine from VA treatment showed acquired degenerative changes, most prominent at L5-S1.  At a December 2013 VA chronic pain consultation, the Veteran described his pain as an aching sensation.  He rated the pain at a level of five at the time of treatment and said that it got as bad as an eight.  It was improved with medication and worsened by lifting.  A lumbar facet joint injection was recommended.  At April 2015 VA treatment the Veteran said that he was not sleeping well due to back pain.  In May 2016 the Veteran complained of back pain that was getting progressively worse after working in the yard.

At June 2016 VA treatment the Veteran complained of new onset low back pain of three months' duration on top of his chronic back problems.  X-rays showed mild degenerative findings.  The Veteran subsequently underwent physical therapy.  An MRI showed interval development of a right sided disc extrusion with inferior migration from L3-4 disc interspace level with a compression of the right L4 nerve root within the lateral recess.  There was also multilevel degenerative disc disease with disc bulging and mild facet arthropathy.

The Veteran had a VA examination in August 2016 at which he was diagnosed with a lumbosacral strain, degenerative arthritis of the spine, and spondylolisthesis.  He reported flare-ups eight to ten days a month that lasted all day and prevented him from getting out of bed.  When he did not have a flare-up, the Veteran said that he could walk in the supermarket while hanging onto the cart and could stand for ten minutes if supported.

On examination, range of motion was forward flexion to 40 degrees, extension to 10 degrees, left and right lateral flexion to 15 degrees, and right and left lateral rotation to 20 degrees.  There was pain on all motions and objective evidence of localized tenderness or pain on palpation of the joints or associated soft tissue of the thoracolumbar spine.  The Veteran did not have reduced range of motion on repetitive testing, and the examiner noted that this was neither medically consistent or inconsistent with the Veteran's statements describing functional loss with repetitive use.  The examiner was unable to state without resorting to speculation whether pain, weakness, fatigability, or incoordination significantly limited the functional ability with repeated use over a period of time or with flare-ups because these were not the Veteran's current state.  Furthermore, the examiner felt that when there were not flare-ups, the Veteran could walk for one block, stand for 30-40 minutes with support, bend over and pick up a gallon of milk, and walk one flight of stairs while holding onto something.  The examiner also felt that the Veteran had not had episodes of acute signs and symptoms due to intervertebral disc syndrome that required bedrest prescribed by a physician and treatment by a physician. 

The Veteran does not qualify for an evaluation in excess of 40 percent from August 2, 2012 because the record does not show unfavorable ankylosis of the entire thoracolumbar spine.  See 38 C.F.R. § 4.71a, Diagnostic Code 5237.  Furthermore, the Veteran does not qualify for an evaluation in excess of 40 percent based on intervertebral disc syndrome because the record does not show incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243.  At the August 2013 VA examination the Veteran reported having to be in bed for 2 days at a time 2 times a month over the past year.  The Veterans said at the August 2016 VA examination that he had flare-ups 8 to ten days a month that lasted all day and prevented him from getting out of bed.  However, the record does not show that bed rest has been prescribed by a physician.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243, Note 1.  Furthermore, the August 2012 and August 2013 VA examiners opined that the Veteran has not had incapacitating episodes due to intervertebral disc syndrome.  The August 2016 VA examiner opined that the Veteran had not had any episodes of acute signs and symptoms due to intervertebral disc syndrome that required bed rest prescribed by a physician and treatment by a physician in the past 12 months.  Therefore, the Veteran does not qualify for a 60 percent evaluation, the next highest available, based on intervertebral disc syndrome.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243.

The weight of the lay and medical evidence does not show that the Veteran has such disabling pain or functional impairment resulting from his limitation of lumbosacral spine motion to warrant a higher rating for a low back disorder from August 2, 2012 under 38 C.F.R. §§ 4.40 and 4.45.  See also DeLuca, 8 Vet. App. at 202.  The Veteran has reported flare-ups that cause severe limitations in activities.  At August 2, 2012 private treatment, forward flexion of the thoracolumbar spine was limited to 25 degrees.  Otherwise, the record does not show that on testing forward flexion of the thoracolumbar spine has been limited to 30 degrees or less, that there is favorable ankylosis of the entire thoracolumbar spine, or that the Veteran has had incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks, as is required for the presently assigned evaluation of 40 percent.  See 38 C.F.R. §§ 4.71a, Diagnostic Codes 5237, 5243.  Overall, the evidence does not demonstrate painful motion, limitation of motion, incoordination, fatigability, or weakness of the lumbosacral spine due the service-connected low back disorder resulting in a functional impairment that more closely approximates the criteria for an evaluation in excess of 40 percent.  DeLuca, 8 Vet. App. at 202; 38 C.F.R. § 4.71a, Diagnostic Codes 5237, 5243.

The rating schedule represent as far as is practicable, the average impairment of earning capacity.  Ratings will generally be based on average impairment. 38 C.F.R. § 3.321(a), (b) (2016).  To afford justice in exceptional situations, an extraschedular rating can be provided.  38 C.F.R. § 3.321(b).

The Court has clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111   (2008).  First, the RO or the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the C&P Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

The symptoms associated with the Veteran's low back disorder (i.e., limitation of range of motion and pain) are contemplated by the rating criteria and the assigned rating, and the medical evidence fails to show anything unique or unusual about this disability that would render the schedular criteria inadequate.  As the available schedular criteria for this service-connected disability are adequate, referral for consideration of an extraschedular rating is not warranted.

Finally, the Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Section 3.321(b)(1) performs a gap-filling function, accounting for situations in which a veteran's overall disability picture establishes something less than total unemployability, but where the collective impact of a veteran's disabilities are nonetheless inadequately represented.  The Veteran is also service-connected for epididymitis with urethral stricture, left lower extremity radiculopathy, and right lower extremity radiculopathy.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim of entitlement to a total rating based upon individual unemployability (TDIU) is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  The Court further held that when evidence of unemployability is submitted at the same time that the Veteran is appealing the rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Id.  In this case, the Veteran testified at the August 2012 Board hearing that he is not seeking a TDIU.  

Finally, in light of the holding in Fenderson, supra, the Board has considered whether the Veteran is entitled to "staged" ratings for his service-connected low back disorder, as the Court indicated can be done in this type of case.  Based upon the record, we find that at no time during the claims period has the disability on appeal been more disabling than as currently rated under the present decision of the Board.


ORDER

An initial evaluation in excess of 40 percent from August 2, 2012 for a low back disorder is denied.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


